Hodges, J.
This was a suit upon a breach of express warranty in the digging and boring of a deep well. The plaintiff testified, with reference to the warranty, as follows: “I told him [one of the defendants], ‘You guarantee these wells, didn’t you?’ And he said they did, and I asked him for what length of time. I don’t think he named any specified time, but he remarked to me that he had a well then he had put in several years ago, and had some work to do on it then. . The well had never proven satisfactory. . . That guarantee was to be long enough to prove that the well would stay good and all right.” The court charged the jury: ‘‘If they represented to the plaintiff that the water would be continuous, that the failure of the well to continue to furnish such water would be remedied by the defendants, and upon that consideration the plaintiff paid the defendants the contract price, then I charge you that if you believe that, from the preponderance of evidence, ■ the burden is upon the defendants to keep that well in that kind of condition for a reasonable'time, or such length of time as you may believe under the evidence as the defendants, or *324either of them, represented to the plaintiff they would keep it in such condition. I charge you that if they represented to the plaintiff that they would keep it in that kind of condition, then they are bound to do so.” The evidence does not justify this instruction, as, according to the testimony, the ¿lleged express warranty did not cover the continuity of the flow of water and did not provide for the future upkeep of the well. Judgment reversed.